Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements filed on 9/10/20 and 7/11/18 were considered by the Examiner. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 3 recites “the impact force is greater than the holding force in the second assembled configuration”. The claims fails to include any structural limitation of the mirror assembly. 
Claim 4 recites “the impact force is less than the holding force in the second assembled configuration.” The claims fails to include any structural limitation of the mirror assembly. 
Claims 2-4 are unclear; thus, claims 2-4 are indefinite. 
Claims 2-4 will be examined as best understood by the Examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-8, 10, 12-14 is/are rejected under 35 U.S.C. 102(a) (1)/ (a) (2) as being anticipated by Ishibashi (US20150055098).
Regarding claim 1, Ishibashi teaches a heads-up display (HUD) mirror assembly comprising:
a mirror (7, 71) having front and rear surfaces and extending along a longitudinal axis (see figure 1 and 3);
a housing (72, 73, 3, 4 and 9) having a peripheral frame portion and a rear body portion (72, 73) connected to each other to house the mirror (7,71) such that the front surface of the mirror is exposed (see figure 1), and first and second pegs (76/ 74 and 96) extending away from the peripheral frame portion and extending along the longitudinal axis (see figure 7; paragraphs 70,72-74, 76 and 78);
a bracket (6/4) having first (at 66/65) and second (at 67 end point)mounting portions including first and second slots, respectively, and a supporting arm (63;see figure 7) extending there between;
a tension spring (64) attached to the rear body portion (via 66; see figure 7) and the supporting arm (63); and

the first peg (76/74) bearing on the first slot (41) on a bearing surface (circular shape circumference surface of 76 which is connected to 77) of the first peg when the mirror assembly is in first and second assembled configurations (see figures 8a and 8b-see paragraphs 37 and 39).
Regarding claim 2, Ishibashi teaches the HUD mirror assembly of claim 1, wherein the HUD mirror assembly (7, 711) is configured to receive an impact force (via driver 10, 13) in a direction along the longitudinal axis opposite the holding force (see paragraphs 76,77).
Regarding claim 3, the HUD mirror assembly of claim 2, wherein the impact force is greater than the holding force in the second assembled configuration (the driver moves the mirror assembly into and out of position for reflecting images to the user).
Regarding claim 4, the HUD mirror assembly of claim 2, wherein the impact force is less than the holding force in the second assembled configuration (the driver moves the mirror assembly into and out of position for reflecting images to the user).
Regarding claim 6, the HUD mirror assembly of claim 1, wherein the bearing surface (circular shaped surface of 76) has a constant profile-see figure 7.

Regarding claim 8, Ishibashi teaches a heads-up display (HUD) mirror housing comprising: 
a peripheral frame (72, 73, 3, 4 and 9) portion extending along a longitudinal axis;
a rear body portion (72, 73) connected to the peripheral frame portion connected to each other to house a mirror such that a reflective surface of the mirror (7, 71) is exposed (see figure 1); and
first (76,74)and second pegs (96) extending away from the peripheral frame portion and extending along the longitudinal axis, the first peg (76,74) having a first bearing surface configured to bear against a first bracket(support slot)mounting slot (41) when the HUD mirror housing is in an assembled configuration.
Regarding claim 10, the HUD mirror housing of claim 8, wherein the second peg (96) has a second bearing surface (circular shaped circumference surface) configured to bear against a second bracket mounting slot (68,69A, 69B) when the HUD mirror housing is in an assembled configuration (see figure 7 and paragraph 81).

Regarding claim 13, the HUD mirror housing of claim 8, wherein the first peg (76, 74) includes a slot (41) opposite the bearing surface (circular shaped circumference surface).
Regarding claim 14, the HUD mirror housing of claim 13, wherein the slot (41) of the first peg (76, 74) includes a bottom surface having a flat portion (see figure 10).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishibashi (US20150055098).
n re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.)
Regarding claim 11, Ishibashi fails to specifically disclose the first and second pegs are integrally formed with the rear body portion (see figure 7). However, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include this features, since In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) (A claim to a fluid transporting vehicle was rejected as obvious over a prior art reference which differed from the prior art in claiming a brake drum integral with a clamping means, whereas the brake disc and clamp of the prior art comprise several parts rigidly secured together as a single unit. The court affirmed the rejection holding, among other . 

Claims 1-6, 8-11, 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ota-Kazuhide et al (JP2011131651) in view of Hisatsugi Shinsuke (JP2017144847). 
Regarding claim 1, Ota- Kazuhide et al teaches a heads-up display (HUD) mirror assembly comprising:
a mirror (5) having front and rear surfaces and extending along a longitudinal axis (see figure 1);
a housing (50,51) having a peripheral frame portion and a rear body portion (50) connected to each other to house the mirror (5) such that the front surface of the mirror is exposed (see figure 1), and first and second pegs (10a and 10B) extending away from the peripheral frame portion and extending along the longitudinal axis (see figure 2);
a bracket (11, 14, 18) having first and second mounting portions (see figure 2) including first and second slots (12 and 13), respectively, and a supporting arm (see figure 2) extending there between;
a tension spring (19) attached to the rear body portion (50) and the supporting arm (18); and

the first peg (10a) bearing on the first slot (12) on a bearing surface of the first peg when the mirror assembly is in first and second assembled configurations (rotated forward and backwards). Ota- Kazuhide et al teaches a shaft constructed as a peg. 
	 In the same filed of endeavor, Hisatsugi Shinsuke teaches a heads-up display (HUD) mirror assembly comprising:
a mirror (32,32a) having front and rear surfaces and extending along a longitudinal axis (see figure 1-2);
a housing (34) having a peripheral frame portion and a rear body portion (portion of 34) connected to each other to house the mirror (32,32a) such that the front surface of the mirror is exposed (see figure 1), and first and second pegs (36A and 36B) extending away from the peripheral frame portion and extending along the longitudinal axis (see figure 2);
a bracket (50, 52a, 52b) having first and second mounting portions (see figure 2) including first and second slots (see figure 3), respectively, and a supporting arm (see figure 2) extendi0ng there between;
a torsion spring (80) exerting a holding force on the housing (34) along the longitudinal axis from the second peg toward the housing,

Regarding claim 2, Ota-Kazuhide teaches the HUD mirror assembly of claim 1, wherein the HUD mirror assembly (5) is configured to receive an impact force (via driver motor 40) in a direction along the longitudinal axis opposite the holding force.
Regarding claim 3, the HUD mirror assembly of claim 2, wherein the impact force is greater than the holding force in the second assembled configuration (the driver moves the mirror assembly backward or forward for adjustment).
Regarding claim 4, the HUD mirror assembly of claim 2, wherein the impact force is less than the holding force in the second assembled configuration (the driver moves the mirror assembly backward or forward for adjustment).
Regarding claim 5, Ota-Kazuhide teaches shafts with bearing surfaces are circular/oval shaped. Ota-Kazuhide fails to specifically disclose wherein the bearing surface has an arcuate profile. Hisatsugi Shinsuke further teaches the bearing surface has an arcuate profile (see figure 4).  However, it would have been 
connecting and moving parts of a mirror. Additionally, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.)
Regarding claim 6, the HUD mirror assembly of claim 1, wherein the bearing surface (circular shaped surface) has a constant profile-see figure 2. See also 4 of Hisatsugi Shinsuke. 
Regarding claim 8, Ota-Kazuhide teaches a heads-up display (HUD) mirror housing comprising: a peripheral frame portion (50, 51) extending along a longitudinal axis;
a rear body portion (50) connected to the peripheral frame portion connected to each other to house a mirror (5) such that a reflective surface of the mirror is exposed; and
first and second pegs (10A, 10B) extending away from the peripheral frame portion and extending along the longitudinal axis, the first peg(10A) having a first bearing surface configured to bear against a first bracket mounting slot (12 or 
	In the same field of endeavor, Hisatsugi Shinsuke teaches a heads-up display (HUD) mirror assembly comprising: a peripheral frame (34) portion extending along a longitudinal axis; a rear body portion (of frame 34-see figures 2-3) connected to the peripheral frame portion connected to each other to house a mirror such that a reflective surface of the mirror (32,32a) is exposed (see figure 1); and first (36a or 36b)and second pegs (36b or 36a) extending away from the peripheral frame portion and extending along the longitudinal axis, the first peg having a first bearing surface configured to bear against a first bracket mounting slot (50,54B) when the HUD mirror housing is in an assembled configuration. Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include pegs of the housing for controlling the rotation of the mirror and would be a functionally equivalent structure. 
Regarding claim 9, Ota-Kazuhide teaches shafts with bearing surfaces are circular/oval shaped. Ota-Kazuhide fails to specifically disclose wherein the bearing surface has an arcuate profile. Hisatsugi Shinsuke further teaches the bearing surface has an arcuate profile (see figure 4).  However, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include this feature as a functionally equivalent surface shape for 
n re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.)
Regarding claim 10, the HUD mirror housing of claim 8, wherein the second peg (10b) has a second bearing surface configured to bear against a second bracket mounting slot (13) when the HUD mirror housing is in an assembled configuration. Also see Hisatsugi Shinsuke figure 4 wherein the second peg has a second bearing surface configured to bear against a second bracket mounting slot (54a) when the HUD mirror housing is in an assembled configuration 
Regarding claim 11, Ota-Kazuhide fails to specifically disclose the first and second pegs are integrally formed with the rear body portion (see figure 2). Hisatsugi Shinsuke further teaches wherein the first and second pegs are integrally formed with the rear body portion (see figure 4).  Thus it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include this features as a functionally equivalent structure, and  since In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) (A claim to a fluid transporting vehicle was rejected as obvious over a prior art reference which differed from the prior art in claiming a brake drum integral with a clamping 
Regarding claim 13, see figure 2 of Ota-Kazuhide and figures 2 and 4 of Hisatsugi Shinsuke. 
Regarding claim 14, see figure 2 of Ota-Kazuhide and figures 2 and 4 of Hisatsugi Shinsuke. 
 Allowable Subject Matter
Claims 15-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  prior art fails to fairly suggest a method of assembling a heads up display mirror assembly including mirror having front and rear surfaces extending along a longitudinal axis, a housing having a peripheral frame portion and a rear body portion connected to each other to house the mirror such that the front surface of the mirror is exposed, and first and second pegs, and a bracket having first and second mounting portions including first and second slots, respectively, and a supporting arm extending, the method comprising: translating the housing in a downward, vertical direction along the major axis such that the first peg becomes seated on a lower surface of the first slot; and translating the housing in a lateral direction along the longitudinal axis and away from the bracket such that a bearing surface of the first peg becomes seated on the rear surface of the first slot as claimed in claim 15.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M HARRINGTON whose telephone number is (571)272-2330.  The examiner can normally be reached on Monday-Friday 9:30 am -6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571)272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


/ALICIA M HARRINGTON/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        



AMH